[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Carlton v. Heekin, Slip Opinion No. 2021-Ohio-2822.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-2822
                  THE STATE EX REL. CARLTON v. HEEKIN, JUDGE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Carlton v. Heekin, Slip Opinion No.
                                     2021-Ohio-2822.]
Mandamus—Writ sought to compel judge to direct county clerk of courts to mail
        copy of judgment entry on a motion to vacate costs and fines to the movant—
        Writ will not issue when judge has already complied with the request—Writ
        denied.
     (No. 2021-0080—Submitted June 15, 2021—Decided August 19, 2021.)
                                       IN MANDAMUS.
                                    ________________
        Per Curiam.
        {¶ 1} In January 2021, relator, Damian Carlton, filed a complaint for a writ
of mandamus seeking to compel respondent, Hamilton County Court of Common
Pleas Judge Thomas Heekin, to direct the Hamilton County Clerk of Courts to serve
Carlton with a judgment entry. In April 2021, we denied Judge Heekin’s motion to
                             SUPREME COURT OF OHIO




dismiss the mandamus complaint and granted an alternative writ. 162 Ohio St.3d
1426, 2021-Ohio-1202, 166 N.E.3d 25.
       {¶ 2} Carlton seeks a writ from this court ordering Judge Heekin to direct the
clerk to serve him with the judgment entry denying his motion to vacate costs and
fines. Carlton alleges that Judge Heekin rendered the judgment in June 2020 but did
not direct the clerk to mail a copy of the judgment entry to him. Carlton contends
that he needs a copy of the judgment entry so that he will have notice of the denial
and can appeal the entry.
       {¶ 3} Judge Heekin has submitted evidence of an entry dated May 3, 2021,
in which he directed the clerk to serve Carlton with the June 30, 2020 judgment entry
overruling Carlton’s motion to vacate costs and fines. Because Judge Heekin has
performed the act that Carlton has requested through his mandamus complaint, this
case is now moot. See State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common
Pleas, 74 Ohio St.3d 278, 279, 658 N.E.2d 723 (1996) (“A writ of mandamus will
not issue to compel an act already performed”).
       {¶ 4} We therefore deny as moot Carlton’s complaint for a writ of
mandamus.
                                                                        Writ denied.
       O’CONNOR, C.J., and KENNEDY, DEWINE, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
       FISCHER, J., not participating.
                               _________________
       Damian Carlton, pro se.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M.
Donovan, Assistant Prosecuting Attorney, for respondent.
                               _________________




                                         2